The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 22, 2015

                                        No. 04-14-00041-CR

                                          Kyle MILLER,
                                            Appellant

                                                 v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR5502
                               Honorable Pat Priest, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

           The Appellant’s Motion to Obtain Transcripts of Motion Hearing is hereby DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court